El Juez Asociado Seño®, Hutchison,
emitió la opinión del tribunal.
El artículo 91 del Código de Enjuiciamiento Civil dispone:
“Cuando en una acción que afecte al título o al derecho de pose-sión de una propiedad inmueble, el demandante al tiempo de pre-sentar la demanda, y el demandado al tiempo de presentar la con-testación o en cualquier tiempo después, pidieren se declare que lo que se reclama es suyo, podrán presentar para su anotación al re-gistrador del distrito en que radicare la propiedad o parte de ella un aviso de la cuestión litigiosa pendiente, el cual contendrá los nombres y apellidos de las partes, el objeto de la demanda o contes-tación, y ¡a descripción de la propiedad en litigio.”
El registrador de la propiedad se negó a efectuar la anota-ción de un aviso radicado a tenor de los términos de este ar-tículo, por el fundamento de que la propiedad en cuestión no estaba inscrita.
 El caso de Velázquez v. El Registrador, 27 D.P.R. 268, no resuelve, según sugiere la nota que tenemos ante nos, que la anotación prevista por el artículo 91 debe verificarse en forma de nota marginal. Allí se recomendó ese método por estar más en armonía con el propósito de la ley que el propuesto por el registrador. La doctrina enunciada en el caso de Velázquez no es óbice para que se adopte un curso alternativo cuando no sea factible la nota marginal.
El becbo de que el artículo 91, supra, no exija la pres-*566tación de una fianza, como en el caso de nn embargo, no dis-tingue el caso de autos del de Sobrinos de Villamil v. El Registrador de la Propiedad de San Juan, 32 D.P.R. 545. Si el aviso de lis pendens y la orden de embargo deben regirse por la misma regla es cuestión que incumbe a la Legislatura.
En este caso, como en el de Villamil,
“Puesto que esta inscripción puede hacerse de alguna forma, la nota del registrador debe revocarse y verificarse” la anotación.